               Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 1 of 13



 1                                                                  The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE
10   FIERCE, INC., a Washington corporation,
11                             Plaintiff,               Case No. 2:18-cv-01449-MJP
12           v.                                         NOTICE OF SUPPLEMENTAL
                                                        AUTHORITY
13   FRANKLIN COVEY CO., a Utah
     corporation,
14
                               Defendant.
15

16                    Pursuant to LCR 7(n), plaintiff Fierce, Inc. submits as supplemental authority the

17   “Order and Opinion” of the United States District Court for the District of South Carolina issued

18   on November 28, 2018, in the matter of SafeRack, LLC v. Bullard Company, Civ. No. 2:17-cv-

19   1613-RMG. A copy of the decision is attached.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26



                                                                             MILLER NASH GRAHAM & DUNN LLP
     NOTICE OF SUPPLEMENTAL AUTHORITY - 1                                                    AT T OR NE YS AT LAW
                                                                                     T: 206.624.8300 | F: 206.340.9599
     (Case No. 2:18-cv-01449-MJP)                                                                   PIER 70
                                                                                     2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                     SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     522141-0033/4816-1745-8818.1
               Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 2 of 13



 1
                      DATED this 7th day of December, 2018.
 2
                                                  MILLER NASH GRAHAM & DUNN LLP
 3

 4
                                                  s/ Brian W. Esler
 5                                                Brian W. Esler, WSB No. 22168
                                                  brian.esler@millernash.com
 6                                                s/ Vanessa L. Wheeler
                                                  Vanessa L. Wheeler, WSB No. 48205
 7                                                vanessa.wheeler@millernash.com
                                                  Pier 70 ~ 2801 Alaskan Way, Suite 300
 8                                                Seattle, Washington 98121
                                                  Tel: 206-624-8300 / Fax: 206-340-9599
 9
                                                        Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                          MILLER NASH GRAHAM & DUNN LLP
     NOTICE OF SUPPLEMENTAL AUTHORITY - 2                                                 AT T OR NE YS AT LAW
                                                                                  T: 206.624.8300 | F: 206.340.9599
     (Case No. 2:18-cv-01449-MJP)                                                                PIER 70
                                                                                  2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                  SE AT T LE , W ASHI NGT ON 9 8 1 2 1
     522141-0033/4816-1745-8818.1
               Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 3 of 13



 1                                     CERTIFICATE OF SERVICE
 2                   I hereby certify that on December 7, 2018, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4   to the following:
 5                   J. Michael Keyes - keyes.mike@dorsey.com
 6                   Erin C. Kolter - kolter.erin@dorsey.com
 7

 8                   DATED this 7th day of December, 2018.
 9

10                                                     s/ Gillian Fadaie
                                                       Gillian Fadaie, Legal Assistant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                             MILLER NASH GRAHAM & DUNN LLP
     CERTIFICATE OF SERVICE - 1                                                              AT T OR NE YS AT LAW
                                                                                     T: 206.624.8300 | F: 206.340.9599
     (Case No. 2:18-cv-01449-MJP)                                                                   PIER 70
                                                                                     2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                     SE AT T LE , W ASHI NGT ON 9 8 1 2 1
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 4 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 5 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 6 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 7 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 8 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 9 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 10 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 11 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 12 of 13
Case 2:18-cv-01449-MJP Document 30 Filed 12/07/18 Page 13 of 13
